        Case 4:19-cv-03527 Document 18 Filed on 03/19/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DENNIS PUTMAN,                                  §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §           CIVIL ACTION H-19-3527
                                                §
BRYAN COLLIER, ET AL.,                          §
                                                §
                Defendants.                     §

                             MEMORANDUM OPINION AND ORDER

         Plaintiff, a state inmate proceeding pro se and in forma pauperis, filed a lawsuit under

42 U.S.C. § 1983 alleging deliberate indifference to his serious medical needs. He named

as defendants Bryan Collier, Executive Director of the Texas Department of Criminal Justice;

Kelly Strong, Senior Warden of the Ellis Unit; and Candy Montgomery, Captain at the Ellis

Unit.

         The defendants filed a motion to dismiss and served plaintiff a copy at his address of

record on August 17, 2020. (Docket Entry No. 15.) The Court granted plaintiff an extension

of time to file a response until December 1, 2020. To-date, plaintiff has not filed a response

and the motion to dismiss is deemed uncontested.

         Having considered the motion to dismiss, the pleadings, the record, and the applicable

law, the Court GRANTS the motion to dismiss and DISMISSES this lawsuit for the reasons

shown below.
     Case 4:19-cv-03527 Document 18 Filed on 03/19/21 in TXSD Page 2 of 5




                                  Background and Claims

       Plaintiff alleges in his complaint that he is a high security, closed-custody prisoner at

the Ellis Unit who is not allowed to leave his cell without an official escort. He claims that

the defendants were deliberately indifferent to his serious medical needs by failing to provide

him an escort on one or more occasions, causing him to miss medical appointments. Plaintiff

seeks monetary damages and injunctive relief.

       The defendants seek dismissal of plaintiff’s claims, premised on Eleventh Amendment

immunity and Federal Rule of Civil Procedure 12(b)(6).

                                       Legal Standards

       Rule 12(b)(6)

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must plead sufficient facts to state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A plaintiff’s burden to demonstrate his entitlement to relief requires more than

“conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin v. IP

Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005); see also Iqbal, 556 U.S. at 679. The plaintiff’s

complaint must plead sufficient factual allegations to raise a right to relief that is more than

speculative. Twombly, 550 U.S. at 555.



                                               2
     Case 4:19-cv-03527 Document 18 Filed on 03/19/21 in TXSD Page 3 of 5



                                            Analysis

       Eleventh Amendment Immunity

       To the extent plaintiff sues the defendants for monetary damages in their official

capacities, the Eleventh Amendment precludes such claims. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); Kentucky v. Graham, 473 U.S. 159, 169 (1985); Oliver v.

Scott, 276 F.3d 736, 742 (5th Cir. 2002).

       The defendants’ motion to dismiss is GRANTED as to plaintiff’s claims for monetary

damages against them in their official capacities.

       Individual Capacity Claims

       To hold an individual liable under section 1983, a plaintiff must show that the

defendant was personally involved in the alleged constitutional denial. Personal involvement

in an alleged constitutional violation is an essential element of an individual capacity claim

under section 1983, and a plaintiff must enunciate a set of facts that illustrate each

defendant’s participation in the alleged violation. Thompson v. Steele, 709 F.2d 381, 382

(5th Cir. 1983). Further, the doctrines of respondeat superior or vicarious liability do not

apply to section 1983 actions. Williams v. Luna, 909 F.2d 121, 123 (5th Cir. 1990) (finding

defendants were properly dismissed because they were sued solely for their positions of

authority at the prison unit).

       In the instant case, plaintiff pleads no factual allegations against the defendants in

their individual capacities sufficient to raise a viable section 1983 claim for relief. Indeed,

the Court notes that plaintiff’s statement of the facts makes no reference whatsoever to any


                                               3
     Case 4:19-cv-03527 Document 18 Filed on 03/19/21 in TXSD Page 4 of 5




of the defendants. To the contrary, plaintiff appears to contend that the defendants are liable

to him because they are in charge of Ellis Unit employees, which is insufficient to plead

individual capacity claims against them.

       Defendants’ motion to dismiss is GRANTED as to plaintiff’s section 1983 claims

against the defendants in their individual capacities. Plaintiff is GRANTED leave to file an

amended complaint repleading his deliberate indifference claims against the defendants in

their individual capacity. The amended complaint must be filed on the standardized section

1983 complaint form for use by pro se state inmates, and be filed within THIRTY DAYS

from date of this order. No additional claims may be pleaded and no new defendants may

be named. If a compliant amended complaint is not timely filed, the Court will enter a final

order and judgment of dismissal.

       Injunctive Relief

       Plaintiff requests injunctive relief in the form of requiring “the Ellis Unit to provide

escorts to ensure that Close Custody inmates are able to receive medical treatment.” (Docket

Entry No. 1, p. 4.) The docket shows that plaintiff was transferred to the Polunsky Unit in

November 2019 and is no longer housed at the Ellis Unit. Plaintiff’s request for injunctive

relief as to medical appointment escorts at the Ellis Unit is moot, and he has no standing to

seek such relief on behalf of other prisoners at the Ellis Unit. Moreover, plaintiff offers

nothing to suggest that his transfer back to the Ellis Unit is likely in the foreseeable future.

See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).



                                               4
   Case 4:19-cv-03527 Document 18 Filed on 03/19/21 in TXSD Page 5 of 5




    The defendants’ motion to dismiss plaintiff’s request for injunctive relief is

GRANTED.

                                     Conclusion

    The Court ORDERS as follows:

    1.     The defendants’ motion to dismiss (Docket Entry No. 15) is GRANTED.

    2.     Plaintiff’s claims for monetary damages against the defendants in their official
           capacities are DENIED WITH PREJUDICE.

    3.     Plaintiff’s claims for injunctive relief are DISMISSED AS MOOT.

    4.     Plaintiff’s claims for deliberate indifference against the defendants in their
           individual capacities are DISMISSED WITHOUT PREJUDICE.

    5.     Plaintiff is GRANTED LEAVE to replead his deliberate indifference claims
           against the defendants in their individual capacities within THIRTY DAYS
           from date of this order. If a compliant amended complaint is not timely filed,
           the Court will enter a final order and judgment of dismissal.

    THIS IS AN INTERLOCUTORY ORDER.

    Signed at Houston, Texas on March 19, 2021.




                                                     Gray H. Miller
                                           Senior United States District Judge




                                           5
